DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.





Response to Amendment
Received 05/06/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 6, 8, 14, 17, 18, and 20 have been amended.
	The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered and have been withdrawn in view of the amendments received on 05/06/2022.



Response to Arguments
Received 05/06/2022



Regarding independent claim(s) 1, 14, and 18:

Applicant’s arguments (Remarks, Page 9: ¶ 3 to Page 12: ¶ 2), filed 05/06/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. (US PGPUB No. 20200090407 A1) teaches AR data from a server through a network to a user device/equipment. However, Miranda et al. fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network.
In addition, Bleasdale-Shepherd (US PGPUB No. 20200147486 A1) teaches AR data from a server through a network to a user device/equipment, wherein one or more segments of AR content are associated with one or more channels and disturbed over a network. However, Bleasdale-Shepheard fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network.
Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 13: ¶ 1 to Page 14: ¶ 1), filed 05/06/2022, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Pulapaka et al. (US PGPUB No. 20180198824 A1) teaches a client-server environment an immersive reality device traffic based on available processing resources. However, Pulapaka et al. fails to disclose receiving from an immersive reality device, by a system employing a control-plane and user-plane separation topology and comprising a first processor of a first network in parallel with a second network comprising a second processor, contextual data, wherein the first processor is located remotely from the second processor, wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes generic evolved packet core network traffic based on a level of available processing resources of the first processor resulting in shifting excluded generic evolved packet core network traffic to the second network, wherein communicating with the immersive reality device consumes fewer processing resources than where the first processor does not exclude the generic evolved packet core network traffic, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 14: ¶ 5 to Page 15: ¶ 1), filed 05/06/2022, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. and Pulapaka et al. fails to disclose receiving a portion of contextual data from an immersive reality device attached to a system supporting separation of a network control-plane and a network user-plane, determining immersive reality content based on the portion of contextual data, wherein the portion of contextual data is communicated to evolved packet core equipment via an evolved packet core network that comprises the first processor in a first network in parallel with a second network comprising a generic packet core processor, wherein the first processor is located remotely from the generic packet core processor, wherein the first processor exclusively receives immersive reality device traffic as a result of steering the portion of contextual data away from the first network and into the second network.
Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.


Regarding dependent claim(s) 2-13, 15-17, and 19-20:

Applicant’s arguments (Remarks, Page 12: ¶ 3, Page 13: ¶ 3 to Page 14: ¶ 1, Page 14: ¶ 3, and Page 15, ¶ 2), filed 05/06/2022, with respect to the rejection(s) of claim(s) 2-13, 15-17, and ¶ 19-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim(s) 1, 14, and 18 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 




Allowable Subject Matter

Claims 1-20 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

(Claim 1)
determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network, wherein the second processor is located remotely from the first processor, wherein the first network comprises a user-plane device that is deployed geographically separate from a control-plane device comprised in the second network, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.

(claim 14)
receiving from an immersive reality device, by a system employing a control-plane and user-plane separation topology and comprising a first processor of a first network in parallel with a second network comprising a second processor, contextual data, wherein the first processor is located remotely from the second processor, wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes generic evolved packet core network traffic based on a level of available processing resources of the first processor resulting in shifting excluded generic evolved packet core network traffic to the second network, wherein communicating with the immersive reality device consumes fewer processing resources than where the first processor does not exclude the generic evolved packet core network traffic, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.

(claim 18)
when executed by a first processor, facilitate performance of operations, comprising: 
in response to receiving a portion of contextual data from an immersive reality device attached to a system supporting separation of a network control-plane and a network user-plane, determining immersive reality content based on the portion of contextual data, wherein the portion of contextual data is communicated to evolved packet core equipment via an evolved packet core network that comprises the first processor in a first network in parallel with a second network comprising a generic packet core processor, wherein the first processor is located remotely from the generic packet core processor, wherein the first processor exclusively receives immersive reality device traffic as a result of steering the portion of contextual data away from the first network and into the second network, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.

Wherein:

Claim 1, Claim 14, and Claim 18 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of Claim 14 and Claim 18.

Zhu et al. (US PGPUB No. 20200404538 A1) teaches evolved packet system (EPS) and traffic managing in relation with extended reality (XR) user equipment (UE), wherein the XR UE communicates through a core network (CN) (i.e. 5G, evolved packet core (EPC)) to an application/XR server, as well as 4th and 5th generation networks (4G, 5G, long-term evolution (LTE), radio access network (RAN)). Zhu et al. further teaches user plane traffic steering, such that data is separated with respect to a non-access stratum (NAS) interface associated with a control plane. Additionally, Zhu et al. teaches file data error associated with packet transferring/traffic and XR data over a 5G/EPC network for quality of service (QoS). However, Zhu et al. fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network.
Chun (US PGPUB No. 20210352575 A1) teaches general packet radio service (GPRS) CN, EPC network, and LTE / evolved uniform terrestrial radio access network (E-UTRAN) associated within packet data handling/filtering. Chun further teaches user plane communication through the EPC to a control plane and network packet handling, as well as a packet data network-gateway in relation with packet screening, filtering, and general traffic flow. Chun also teaches utilizing a 5G or core network (i.e. EPC) for extended reality devices. However, Chun fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network, wherein the second processor is located remotely from the first processor, wherein the first network comprises a user-plane device that is deployed geographically separate from a control-plane device comprised in the second network, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
Zhu et al. (US PGPUB No. 20200396275 A1) teaches EPS and traffic managing in relation with XR UE, wherein the XR UE communicates through a CN (i.e. 5G, EPC) to an application/XR server. Zhu et al. further teaches communication between a UE and a control plane in relation with QoS. However, Zhu et al. fails to disclose determining immersive reality content based on the contextual data as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network.
Liu et al. (US PGPUB No. 20220140861 A1) teaches 5G and 4G traffic managing in relation with UE, wherein multiple levels (e.g. high/HF priority, low/LF priority) of packet priority enabling parallel scheme. However, Liu et al. fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network.
Koo (US PGPUB No. 20200127907 A1) teaches data traffic of a 5G core network for multiple UEs, wherein EPC handling is in relation with QoS. However, Koo fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network, wherein the second processor is located remotely from the first processor, wherein the first network comprises a user-plane device that is deployed geographically separate from a control-plane device comprised in the second network, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
Marco et al. (US PGPUB No. 2017070435 A1) teaches UE traffic that excludes network traffic based on a level of available processing resources associated with a priority and a dedicated or default EPS. However, Marco et al. fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network, wherein the second processor is located remotely from the first processor, wherein the first network comprises a user-plane device that is deployed geographically separate from a control-plane device comprised in the second network, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
Chun et al. (US PGPUB No. 20200084741 A1) teaches GPRS CN, EPC network, and LTE/E-UTRAN associated within packet data handling/filtering. Chun et al. further teaches user plane communication through the EPC to a control plane and network packet handling, as well as a packet screening, filtering, and general traffic flow. Chun et al. also teaches utilizing a core network (i.e. 5G, EPC) for extended reality devices. However, Chun et al. fails to disclose determining immersive reality content based on the contextual data, wherein the first processor and the memory are comprised in a first network and, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network, wherein the second processor is located remotely from the first processor, wherein the first network comprises a user-plane device that is deployed geographically separate from a control-plane device comprised in the second network, wherein the first network is a first evolved packet core network, wherein the second network is a second evolved packet core network, and wherein the first network is adapted to transport the immersive reality content and is a different network than the second network that is adapted to transport the generic evolved packet core network traffic.
Pedersen (US PGPUB No. 20110276699 A1) teaches media device traffic that excludes network traffic based on a level of available processing resources using a multi-channel configuration. However, Pedersen fails to disclose as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor comprised in a second network that is in parallel with the first network, as a result of which, transporting the immersive reality content via the first network competes less for evolved packet core computing resources of the first network via the rejection of the generic evolved packet core network traffic in comparison to not excluding the generic evolved packet core network traffic from the first network.
As a result of the limitations of independent claims 1, 14, and 18 as well as dependent claims 2-13, 15-17, and 19-20 are also considered as being distinguished from the closest known prior art alone or reasonable combination.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616